Citation Nr: 0715133	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  95-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.   Entitlement to an evaluation greater than 10 percent for 
postoperative residuals of a right patella fracture for the 
period from August 25, 1994 to August 17, 2006.

2.   Entitlement to an evaluation greater than 20 percent for 
postoperative residuals of a right patella fracture from 
August 18, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim for an evaluation greater than 10 percent 
for postoperative residuals of a right patella fracture.  
During the course of the appeal, the case was remanded in 
January 1998, February 2001.  Following the September 2002 
Board denial of an increased rating for residuals of a right 
patella fracture, the veteran appealed his case to the United 
States Court of Appeals for Veterans Claims (the Court).  
Pursuant to a joint motion for remand, the Court vacated and 
remanded the Board's decision in August 2003.  Thereafter, 
the Board again denied and increased rating in February 2004.  
Pursuant to a joint motion for remand, the Court again 
vacated and remanded the Board's February 2004 decision.  In 
February 2005, the Board remanded the case to the agency of 
original jurisdiction for additional evidentiary and 
procedural development.  By rating decision of December 2006, 
the 20 percent evaluation was assigned for postoperative 
residuals of a right patella fracture, effective August 18, 
2006.  The case was returned to the Board in March 2007, and 
the veteran now continues his appeal.

For the reasons that will be discussed below, the issue of 
entitlement to an evaluation greater than 20 percent for 
postoperative residuals of a right patella fracture from 
August 18, 2006 is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

For the period from August 25, 1994 to August 17, 2006, 
postoperative residuals of a right patella fracture were 
manifested by slight limitation of motion as measured on 
objective examination, with radiographic evidence of 
arthritis, and subjective complaints of right knee pain 
associated with movement and crepitus.  Subluxation and 
lateral instability of the right knee was not objectively 
demonstrated on medical examination.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
postoperative residuals of a right patella fracture for the 
period from August 25, 1994 to August 17, 2006, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In this case, the veteran reopened his claim for a rating 
increase for his right knee disability on August 25, 1994.  
The RO denied his claim in a December 1994 rating decision 
and the current appeal ensued.  During the course of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
implemented in November 2000.  The VCAA describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  During the course of several remands 
associated with this appeal, the appellant was notified of 
the provisions of the VCAA in correspondence dated in October 
2001, February 2005, August 2005, March 2006, and July 2006.  

In an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

While the initial notice letter issued in October 2001 
provided full notice only after the initial decision, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the claimant was not provided full notice prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claim at issue was remanded several times for 
additional evidentiary development and was thereafter 
readjudicated.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and the actions taken by 
VA have essentially cured the error in the timing of notice.  
Therefore, the Board's adjudication of this appeal would not 
result in prejudice to the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant VA and Social Security Administration (SSA) 
medical records showing the state of his right knee 
disability for the period from August 1994 to December 2006 
have been obtained and associated with the evidence.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  In correspondence dated in March 2006 and 
July 2006, the veteran was duly notified of the VCAA in 
compliance with the Court's holding in Dingess.  Therefore, 
as there has been full compliance with all pertinent VA law 
and regulations, to move forward with adjudication of this 
appeal would not cause any prejudice to the veteran.

Pertinent law and regulations - increased rating claims for 
knee disabilities:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A VA examination report 
should therefore present medical determinations regarding 
whether the affected joints exhibit pain on use, weakened 
movement, excess fatigability, incoordination, or any other 
disabling symptom.  Specifically, the examiner must be asked 
to express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

The applicable rating criteria for evaluating the veteran's 
right knee disability are contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261.  
These provide the following: 

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

525
8
Cartilage, semilunar,dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006)

525
9
Cartilage, semilunar, removal of, symptomatic:
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

The Board notes that the veteran's right knee disability may 
be rated under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2006).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2006).

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pursuant to recurrent subluxation or lateral instability of 
the right knee.  However, to give the veteran every 
consideration in connection with the matter on appeal, the 
Board has, as the RO has done, considered all potentially 
applicable Diagnostic Codes under section 4.71a in rating the 
veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one Diagnostic Code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).

Entitlement to an evaluation greater than 10 percent for 
postoperative residuals of a right patella fracture for the 
period from August 25, 1994 to August 17, 2006.

Factual Background

The veteran's service medical records show that he sustained 
a right patella fracture during active duty in August 1982, 
which was surgically treated with an open reduction and 
internal fixation.  He was discharged from service in October 
1982 and filed a claim for VA compensation for his right 
knee.  By rating decision of May 1983, he was granted service 
connection and a 10 percent evaluation for postoperative 
residuals of a right patella fracture. 

On August 25, 1994, the veteran reopened his claim for a 
rating increase for his right knee disability.  Evidence 
relating to his right knee that is pertinent to the period 
from the date of claim to August 17, 2006 consists of his 
hearing testimony before VA and private, Social Security 
Administration (SSA), and VA medical records.

August 1994 VA hospital records show that the veteran was 
treated for complaints of pain on use, popping, cracking, and 
intermittent locking of his right knee, with occasional 
feelings of knee joint instability.  Physical examination 
shows right knee range of motion from 0 to 115 degrees with 
crepitus.  Arthroscopy with debridement of an osteochondral 
defect and anterior fat pad scar tissue revealed an intact 
medial meniscus.  The operative diagnosis was chondromalacia 
patella and osteochondral defects of the medial femoral 
condyle of the right knee.  Subsequent VA outpatient 
treatment records dated in August and September 1994 reflect 
follow-up treatment of the right knee, including 
recommendations for quadriceps strengthening exercises.  
Examination in late September 1994 revealed no varus or 
valgus instability, no anterior-posterior instability, and no 
joint effusion of the right knee.  Right knee range of motion 
was from 0 to 120 degrees.

The veteran's VA outpatient treatment records from 1994 to 
1995 reflect treatment in February 1995 for complaints of 
right knee pain.  Examination revealed range of motion from 0 
to 115 degrees with no locking, or no varus or valgus 
tenderness.  Mild tenderness of the lateral suprapatellar 
area was noted, but with no joint-line tenderness.  The 
diagnostic assessment was right knee with minimal pain, and 
the veteran was encouraged to continue physical therapy.

SSA disability determinations dated in 1993 and 1995 show 
that the veteran was awarded disability benefits due to non-
service-connected mental impairment, respiratory problems 
associated with a history of a spontaneous pneumothorax, and 
a psychiatric disability.

During a November 1995 VA orthopedic examination, the veteran 
complained of right knee pain.  Examination revealed no 
measurable atrophy of either thigh or calf as compared to the 
companion limb.  Range of motion of the right knee was from 0 
to 95 degrees, the cruciate and collateral ligaments were 
intact, and he was able to extend his right knee against 
gravity and resistance.  X-ray of the right knee revealed 
post-traumatic osteoarthritic changes.  The patella showed 
evidence of minimal early spurring involving the articular 
margin, but the bony structures of the knee were otherwise 
intact and unremarkable.  The diagnosis was post-traumatic 
osteoarthritis of the right knee following fracture of the 
right patella.

VA outpatient treatment records dated from 1996 to 1997 
reflect treatment for right knee symptoms.  In February 1996, 
the veteran was treated for complaints of chronic right knee 
pain which was relieved by ibuprofen and by a TENS unit.  On 
examination, range of motion of the right knee was from 0 to 
140 degrees, with no joint-line tenderness.  There was no 
pain with valgus stress on the patella.  In February 1997, 
the veteran complained of arthritic pain of the right knee.   
Objectively, range of motion of the right knee was 0 to 140 
degrees, with moderate crepitus.  The knee was stable.

During a May 1997 VA orthopedic examination, the veteran 
complained of constant right knee pain, aggravated by 
prolonged riding or sitting.  Examination revealed no 
swelling or obvious deformity.  Range of motion was from 0 to 
135 degrees.  All ligaments were intact.  He was able to 
stand on his toes and heels, and could perform squats.  
Severe pain was noted with pressure on the patella.  X-rays 
revealed degenerative joint disease.  The diagnosis was 
status post open reduction internal fixation of the right 
patella with mild degenerative joint disease.

During a June 1997 RO hearing, the veteran essentially 
asserted that his right knee disability was more disabling 
than currently evaluated.  He stated that he received regular 
VA treatment for his knee disability and that he took pain 
medication for this condition.  He reported that his treating 
physicians were considering surgery for an artificial 
kneecap.  He testified that minimal exertion caused swelling 
and pain in his knee, and that he had occasional instability 
of the knee.

During an August 1999 VA contract examination of the 
veteran's right knee, he complained of instability, weakness, 
stiffness and tenderness.  He said he had experienced 
symptomatic flare-ups at least twice every two weeks, and 
that the flare-ups lasted one to three days.  He said his 
stiffness and instability were always relieved by pain 
medication.  On examination, range of motion of the right 
knee was from 0 to 140 degrees.  Drawer's test and McMurray's 
test were within normal limits.  No constitutional signs of 
arthritis were observed.  Palpation of the right knee showed 
some soreness.  No swelling or redness was observed.  X-rays 
revealed arthritic changes in the patellofemoral 
compartments.  The joint surfaces of the tibia and femur were 
smooth with no fracture or dislocation.  There was no joint 
effusion.  The impression from the X-ray study was mild 
arthritic changes of the right patellofemoral compartment.  
The clinical diagnosis was post-traumatic osteoarthritis of 
the right knee following fracture of the right patella.

In March 2000, the RO received VA medical records dated from 
1997 to 2000 which show that the veteran received occasional 
treatment for complaints of right knee pain.

During a March 2001 VA contract examination, the veteran 
complained of constant right knee pain with weakness, 
stiffness, instability, fatigue, and a lack of endurance on 
use.  His pain flared-up each day and the flare-ups lasted 
between four and five hours.  Such flare-ups were induced by 
overuse of the right knee, changes in the weather, or by 
standing for prolonged periods of time.  He took ibuprofen 
twice daily but said this treatment had never successfully 
treated his pain.  His right knee disability prevented him 
from driving great distances, taking long walks, climbing 
stairs, or pushing a lawnmower for any length of time.  He 
was able to stand for about ten to fifteen minutes and walk a 
distance of about 440 yards, but was unable to run.  He 
reported that he dreaded walking up stairs or an incline.  He 
had a knee brace but reported that he did not use it.

On examination, the veteran walked with an abnormal gait and 
was guarded when he walked, and favored his left leg.  He was 
unable to walk on his toes or heels secondary to pain in the 
right knee.  He was able to perform tandem walking with some 
difficulty due to right knee pain.  There was no swelling, 
redness, heat, effusion, drainage or abnormal movement of the 
right knee.  Palpation of the knees revealed mild tenderness 
at both the lateral and medial aspects of the right knee at 
the tibial femur joint.  There was no lateral or medial 
instability of the right knee. Range of motion of the right 
knee was from 0 to 120 degrees (which the examiner said was 
within normal limits), and accompanied by severe pain.  The 
examiner noted that movement of the right knee was influenced 
by pain, fatigue, and weakness, with pain having the major 
function impact.  Drawer sign was normal in the right knee 
with severe pain.  McMurray's test was abnormal in the right 
knee with severe pain and crepitus.  Strength in the muscles 
of the right leg was 4/5. There were no constitutional signs 
of arthritis.  An X-ray study showed moderately severe 
osteoarthritis of the right knee with associated changes of 
patellar chondromalacia.  The clinical diagnosis was 
postoperative residuals of a right knee disorder with 
degenerative arthritis and patellar chondromalacia.  The 
examiner opined that pain and weakness of the right knee 
limited the veteran's ability to stand, walk, and run, and 
that pain limited any activity involving walking or standing.  
The examiner opined that the right knee disability was 
severe, and that there was no recurrent subluxation or 
lateral instability.  He recommended physical therapy.

VA medical records dated from 2000 to 2001 show the veteran 
received occasional treatment for his right knee disability.  
In March 2001, the veteran complained of right knee pain and 
popping with no instability.  Range of motion was from 0 to 
95 degrees.  A June 2001 physical therapy note shows that the 
veteran complained of right knee pain, swelling and popping.  
He said he rode a bicycle at least one hour a day.  He said 
his pain was worse when walking, and he had occasional sharp 
knee pain.  On examination, active range of motion of the 
right knee was from 0 to 95 degrees, and passive range of 
motion was from 0 to 100 degrees.  Physical therapy was 
prescribed.  In July 2001, the veteran was treated for his 
report that his right knee gave out and caused him to fall.  
In November 2001, the veteran was again evaluated for right 
knee pain.  It was noted that there had not been much 
improvement with physical therapy but a prescription pain 
medication (Vicodin) helped the pain.  The veteran had 
patellofemoral crepitus and atrophy in the quadriceps.  A 
December 2001, physical therapy note shows that the veteran 
presented with increased pain and said he had not been able 
to exercise his right knee due to pain.  On examination the 
veteran had a very antalgic gait and had been issued a cane 
to "unload" the right leg. He was also given a home exercise 
program.  An MRI in December 2001 revealed cartilage 
degeneration of the trochlea and apex of the patella, with 
tibiofibular bursitis and chronic parapatellar tendon 
thickening.  

VA treatment reports dated from 2002 to 2003 reflect that the 
veteran was treated on several occasions for complaints 
relating to his right knee.  These records show, in pertinent 
part, that he wore a supportive neoprene brace over his right 
knee and occasionally used a cane to ambulate.  X-rays in 
April 2003 revealed mild osteoarthritis of the right 
patellofemoral joint and mild narrowing of the medial joint 
spaces.  Examination in August 2003 shows range of motion 
from 0 to 90 degrees, but these findings were considered 
unreliable because of poor cooperation on part of the 
veteran, who refused to actively extend his right knee when 
seated, but was then able to fully extend it when laying 
supine.  No effusion or instability, and no significant 
crepitus were noted in August 2003.  The veteran was informed 
that because of his age and because of the mildness of the 
arthritic changes, he was not considered at the time to be a 
good candidate for total knee replacement surgery.  He was 
given a cortisone injection into his right knee to relieve 
his symptoms.

During an April 2004 VA fee-basis orthopedic examination, it 
was noted that the veteran kept his right knee slightly 
flexed so that fullest extension was to minus 5 degrees and 
flexion was to 70 degrees (with normal range of motion being 
from 0 to 140 degrees), with onset of pain at these maximum 
points of extension and flexion.  The veteran did not allow 
for further movement beyond these points, limited by pain.  
There was no additional functional loss due to fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
objective evidence of subluxation or instability, locking 
pain, joint effusion, or crepitus affecting the right knee.  
X-rays revealed early osteoarthritic changes manifested by a 
small spur formation at the superior margin of the patella.  
The diagnosis was status postoperative fracture of the right 
patella with early osteoarthritis.VA outpatient treatment 
reports dated 2004 to 2005 show that the veteran received 
conservative pain management therapy to treat his right knee 
osteoarthritis, which was found to be non-responsive to 
injection of Hyalgan (a synthetic synovial fluid substitute) 
into the affected joint.  He used a neoprene knee brace and a 
four-pronged cane to assist himself when ambulating.  A March 
2004 MRI study revealed degenerative changes of the 
patellofemoral compartment, with cartilage defects involving 
the lateral facet and apex of the patella, and the presence 
of what was likely a decompressed Baker's cyst.  Range of 
motion testing in May 2004 shows extension to 0 degrees and 
flexion to 120 degrees, with no effusion, swelling, erythema, 
or instability.  Range of motion testing in August 2004 shows 
extension to 0 degrees and flexion to 98 degrees, with 
patellar effusion and decreased patellar mobility.  Range of 
motion testing in May 2005 shows extension to 0 degrees and 
flexion to 120 degrees.  X-rays revealed patellofemoral 
osteoarthritis.  Physical examination shows tenderness of the 
right knee on palpation, but no objective evidence of joint 
instability or subluxation.  
The report of a May 2005 VA examination shows that the 
veteran complained of right knee pain aggravated by prolonged 
use.  No locking, effusion, instability or subluxation was 
detected.  Range of motion testing showed extension to minus 
15 degrees, limited by pain, and flexion to 100 degrees, with 
pain at 50 degrees.  Repetitive use caused limitation of 
extension to 50 degrees and limitation of extension to 100 
degrees.  Crepitus and joint line tenderness was observed.  

An August 2005 outpatient treatment report shows that the 
veteran was able to actively flex his right knee to 90 
degrees and extend it to 0 degrees by himself, but when the 
treating physician attempted to move the knee passively, the 
veteran would resist and not allow flexion beyond 60 degrees, 
although he did not resist passive extension to 0 degrees.  
Joint line tenderness was observed, but with no effusion, 
instability, or subluxation.  X-ray films revealed 
patellofemoral spurring.

A September 2005 outpatient treatment report shows that the 
veteran was able to actively flex his right knee to 90 
degrees and extend it to 0 degrees.  His patella tracked 
normally with no crepitus.  He wore a knee brace.  

The report of an October 2005 VA fee-basis orthopedic 
examination included the veteran's complaints of right knee 
pain aggravated by prolonged use.  Slight swelling of the 
right knee was observed, but no effusion.  The examiner noted 
that the veteran refused to allow any movement of his right 
knee for clinical testing purposes and that the knee was 
immobilized by a knee brace.  Range of motion testing with 
the knee brace on shows extension to 0 degrees, limited by 
pain, and flexion to 30 degrees, limited by pain.  Repetitive 
use caused limitation of extension to 50 degrees and 
limitation of extension to 100 degrees.  

X-rays of the veteran's right knee in February 2006 show mild 
osteoarthritis of the patellofemoral joint.  The veteran was 
not wearing a brace and he displayed a well-balanced gait 
with a cane.  No tenderness was noted on palpation of the 
patella.  Range of motion testing shows active extension to 0 
degrees and flexion to 90 degrees, with resistance at 90 
degrees.

Analysis

The medical records for the period from August 24, 1994 to 
August 17, 2006 show that the surgical scars associated with 
the postoperative residuals of right patella fracture are 
well-healed, non-tender, non-adherent to the underlying 
tissues, are not painful or ulcerative, and do not, in and of 
themselves, contribute to any limitation of function of the 
veteran's right knee.

Since his claim was filed in 1994, and as recently as the 
August 2005 VA examination, all the medical evidence 
pertinent to this period shows no right knee instability.  No 
instability was mentioned in the subsequent treatment and 
examination reports of September 2005, October 2005, and 
February 2006.  Findings from VA outpatient treatment records 
and VA examinations show a stable joint and ligaments, and no 
subluxation.  The veteran has repeatedly claimed he has 
occasional episodes of right knee instability, but the 
medical evidence does not reveal any such instability or 
subluxation.  Although the veteran has made statements, 
specifically during his June 1997 personal hearing, that the 
knee feels as if it will give way, he seems to attribute this 
feeling primarily to pain rather than true instability.  
Thus, the latest findings indicating the absence of 
instability or subluxation do not support the assignment of 
even a 10 percent evaluation under Diagnostic Code 5257.

Since the primary residual of the veteran's right knee injury 
appears to be arthritis, and as there is evidence of some 
limitation of right knee motion, the Board finds that the 
veteran's right knee disability should be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, which in turn requires 
rating under limitation of motion.  The Board believes, based 
on the diagnosis, history and current findings reported 
above, that this is the most appropriate diagnostic code to 
determine whether an evaluation greater than 10 percent can 
be assigned.

During the course of the appeal the veteran's complaints 
(primarily, pain and instability) have essentially remained 
unchanged, and have been clearly referenced in the 
examination reports.  Despite subjective complaints from the 
veteran, multiple physical examinations beginning in 1994 
have shown no significant abnormalities in the right knee, 
with the exception of post-traumatic osteoarthritic changes 
with complaints of severe pain and occasional crepitus.  
Although, the veteran has not had further surgery since his 
last operation in 1994, and is not considered to be a good 
candidate for a total knee replacement due to his relatively 
youthful age and the general mildness of his right knee 
osteoarthritis, he has been issued a cane and a brace, has 
been treated with cortisone injections and synthetic synovial 
fluid injections, and has been prescribed painkillers to 
treat his symptoms.  The pain is temporarily relieved by 
medication, but remains present and seems unresponsive to 
steroid and synthetic synovial fluid injections.  Physical 
therapy exercises were also attempted but apparently of 
little help in providing relief.

In addition, the veteran continues to exhibit a loss of 
motion on flexion of the knee. Yet, despite some limitation 
of flexion in his right knee when examined, the limitation of 
flexion (to 30 degrees or less) has never been sufficient to 
warrant a 20 percent evaluation under Diagnostic Code 5261. 
38 C.F.R. § 4.71a, (2006). Between 1994 and 2006, the veteran 
has consistently had full extension and flexion to at least 
90 degrees.  Although the Board notes that during treatment 
in 2005 - 2006, on one occasion the veteran claimed to be 
unable to flex his right knee beyond 30 degrees and on 
another occasion he claimed to be unable to extend it past 15 
degrees, the evidence indicates that there was some 
uncooperativeness with the examiner on part of veteran when 
these results were obtained, or that the knee brace itself 
impeded movement, which the veteran refused to remove for 
purposes of obtaining a more accurate disability picture.  
The evidence also shows that the veteran occasionally 
displayed inconsistent findings when flexing or extending his 
knee, sometimes being observed by the examiner to be able to 
flex or extend it well beyond his tested range when range of 
motion was not actually being examined.  In any case, an 
overall view of the evidence shows that the veteran generally 
has extension of his right knee to 0 degrees and flexion to 
90 degrees, limited by pain.  This range of motion was noted 
as recently as February 2006.

For reasons stated above, the Board concludes that the 
preponderance of the evidence is against assignment of a 
rating in excess 10 percent for the veteran's right knee 
disorder for the period from August 25, 1994 to August 17, 
2006.  The postoperative residuals of right patella fracture 
are manifested by X-ray findings of arthritis but without 
limitation of motion to such degree as to warrant a 
disability rating in excess of 10 percent.

Here, as discussed, the veteran's primary complaints and 
observed symptomatology primarily involve limited flexion due 
to pain.  Moreover, as the ratings contained in Diagnostic 
Codes 5260 and 5261 are predicated upon loss of motion, the 
Board may consider whether the veteran's objectively 
manifested pain on motion is sufficient to warrant assignment 
of a 10 percent evaluation under 38 C.F.R. §§ 4.40 or 4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202, 204 - 207 
(1996).  In this case, the Board finds that the veteran does 
not manifest consistent limitation of flexion or extension to 
a compensable degree under Diagnostic Codes 5260 and 5261.  
The right knee disorder has been productive of minimal 
symptomatology, including slight limitation of flexion, 
normal extension with evidence of discomfort upon range of 
motion testing.  The evidence indicates that the veteran has 
reported daily flare-ups of pain, lasting four to five hours.  
Such flare-ups are induced by overuse of the right knee, 
changes in the weather, or by standing for prolonged periods 
of time but still leave the degree of limitation of flexion 
to 50 degrees, which is short of what is required for a 
rating in excess of 10 percent.  As previously stated, the 
limitation of flexion to 30 degrees noted on examination in 
October 2005 appeared to be largely due to immobilization by 
the veteran's knee brace and perhaps some uncooperativeness 
on part of the veteran.  It is not shown again in any 
subsequent range of motion studies conducted for the time 
period at issue.  The limitation of right knee extension to 
15 degrees shown on the May 2005 VA examination report is not 
replicated in subsequent range of motion tests conducted, 
thus indicating that it is not a consistent finding that 
accurately represents the severity of the right knee's 
limitation of motion. 

In view of the foregoing discussion, the Board finds the 
veteran's pain and flare-ups of pain of the right knee do not 
support a finding of additional functional limitation to a 
degree that would support a rating in excess of 10 percent 
under the applicable rating criteria.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Analogous ratings for impairment of the knee either are not 
applicable to the veteran's case or do not offer a higher 
disability rating.  The only possibilities for a higher 
disability evaluation based on limitation of motion of the 
knee would be under Diagnostic Code 5256, reflective of 
ankylosis, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, or dislocation of the semilunar cartilage, 
under Diagnostic Code 5258, none of which are present in this 
case.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected right knee disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected knee 
disorder, since the last knee surgery in 1994.  The Board 
observes that while the veteran may be undergoing therapy for 
his right knee, and is not employed at the present time, his 
right knee disability has not been shown to have resulted in 
any inability to work, per se.  In this regard, the SSA 
records associated with the claims file show that the 
veteran's disabled status is due to his non-service-connected 
mental impairment, psychiatric disorder, and respiratory 
disability.  Also, the Board does not dispute the veteran's 
contentions that his right knee disability has caused him to 
alter his lifestyle and has restricted his activities.  Even 
so, such complaints have been taken into consideration in the 
decision to assign a 10 percent evaluation for the right knee 
disability.  In other words, the Board finds that the regular 
schedular standards contemplate the symptomatology shown.  
Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It is not the Board's intent, in the discussion above 
concerning the merits of this case, to in any way trivialize 
the severity of the veteran's complaints concerning his right 
knee or the sincerity of his beliefs concerning the gravity 
of his symptoms.  Indeed, the fact that he has undergone 
three surgical procedures is evidence of this.  But inasmuch 
as he is not qualified to give a probative opinion concerning 
the status of his disability as determined by the criteria of 
the rating schedule, there is no means to increase the rating 
based on the medical evidence currently of record, especially 
since none of the other codes of the rating schedule that 
might provide a basis for a higher rating apply.

The weight of the evidence shows that the right knee 
disability is no more than 10 percent disabling for the 
period from August 25, 1994 to August 17, 2006 under any 
rating criteria.  The preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
right knee disability.  Consequently, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased evaluation greater than 10 percent for 
postoperative residuals of a right patella fracture for the 
period from August 25, 1994 to August 17, 2006 is denied.


REMAND

During the course of this appeal, the RO granted an increased 
evaluation to 20 percent for postoperative residuals of a 
right patella fracture, effective from August 18, 2006.  The 
20 percent evaluation and the effective date for this rating 
increase was based on the findings presented in the report of 
VA contract medical examination conducted on this date, which 
shows that the veteran's right knee disability was manifested 
by subjective complaints of pain on use, with objective 
evidence of abnormal movement, knee joint locking pain, and 
crepitus.  No ankylosis or an ankylosis-like condition was 
detected.  Range of motion was from 0 degrees to 90 degrees 
on extension and flexion, respectively, limited by pain.  
Repetitive use produced pain, fatigue, weakness, and lack of 
endurance, with pain being the primary limiting actor, but 
with no incoordination and no additional limitation of motion 
in degrees associated with repetitive use.  Anterior and 
posterior cruciate ligaments displayed less than 5 
millimeters of motion, but testing for instability and 
subluxation could not be performed due to guarding on part of 
the veteran with complaints of increased pain.  The 
impression was mild degenerative joint disease of the right 
knee and patella.  Functional impairment involved difficulty 
with prolonged standing, walking, or kneeling.

Applying the criteria contain in Diagnostic Code 5258, the RO 
assigned a 20 percent evaluation (the maximum evaluation 
contemplated by this Code) to the veteran's right knee 
disorder based on joint locking pain.

VA outpatient treatment reports dated in November 2006 and 
December 2006 show that the veteran's right knee displayed 
pain on use, tenderness, crepitus, and limited flexion due to 
pain, with radiographic evidence of degenerative joint 
disease but no evidence of joint effusion, instability, or 
subluxation.  According to the reports, the veteran was 
deemed to be a good candidate for patellofemoral resurfacing 
and was placed on a waiting list for surgery for this 
procedure.  The report reflects that because the operating 
room schedule was full in late 2006, and because of " the 
relative uniqueness of this case, i.e., advanced, isolated 
patellofemoral disease in (a) patient eager for (surgical) 
intervention, (the veteran was to be sent) to January (2007) 
preops to see if they (were) interested in performing this 
case."

The November to December 2006 VA outpatient treatment reports 
show that there is pending, ongoing treatment for the 
veteran's right knee disability that includes being scheduled 
for surgical intervention in January 2007, thus indicating 
that his right knee disability has increased in severity 
since August 18, 2006, and also indicating that there are 
additional relevant VA medical reports pertaining to this 
planned surgery that are not part of the evidence and which 
must be obtained in order for the Board to obtain as detailed 
a picture of the current state of the veteran's right knee 
disability.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 
(1990); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Furthermore, as any knee surgery would, by its intervening 
nature, naturally result in a change in the physical state of 
the joint, the veteran should be scheduled for a VA 
examination to assess the current severity of his right knee 
disability.  [See Green v. Derwinski, 1 Vet. App. 121 (1991):  
Fulfillment of the VA's duty to assist includes the conduct 
of a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.]
 
Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
post-service health care providers, VA or 
non-VA, who treated that veteran for his 
right knee disability.  After the veteran 
has signed the appropriate releases, 
those records not already made a part of 
the evidence should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  These records 
should include, but are not limited to, 
those that pertain to his scheduled 
surgical referral in January 2007 for 
patellofemoral resurfacing.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected right knee disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Tests should 
include evaluation of range of right knee 
motion in degrees, measured with a 
goniometer, and an accurate assessment of 
any right knee instability.  The 
physician should note for the record any 
objective evidence of pain referable to 
the right knee, and should assess the 
degree of additional limited motion or 
other functional impairment during use or 
flare-ups due to right knee pain, in 
accordance with 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

All clinical findings must be reported in 
detail in the examination report and all 
opinions expressed by the physician must 
be accompanied by a complete rationale.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the claim of 
entitlement to an increased evaluation in 
excess of 20 percent for postoperative 
residuals of right patella fracture from 
August 18, 2006 should be readjudicated.  
If the maximum benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


